269 A.2d 551 (1970)
Petition of the RHODE ISLAND BAR ASSOCIATION.
No. 1156-M. P.
Supreme Court of Rhode Island.
October 14, 1970.

ORDER
Petitioner shall insert or cause to be inserted within the next ten (10) days in two (2) newspapers of statewide circulation in the State of Rhode Island a legal advertisement in the manner and form as appended hereto.

ORDER
Notice is hereby given to members of the Rhode Island bar and to any and all persons interested herein that a petition has been filed in this Court on August 28, 1970 by the Rhode Island Bar Association praying for the unification of the bar of the State of Rhode Island.
Any member of the Rhode Island har and any other intereted person will be allowed fifty (50) days from the date of this Order to file a written memorandum herein setting forth his reasons or grounds, if any, why this Court should not enter an order granting the petition as prayed. Petitioner will be allowed twenty (20) days thereafter in which to file its memorandum in support of the petition.